Title: To James Madison from James Leander Cathcart, 18 September 1811 (Abstract)
From: Cathcart, James Leander
To: Madison, James


18 September 1811, Madeira. Encloses an invoice and bill of lading for the six pipes of wine JM ordered on 28 May—five pipes for JM and one for Mrs. Lucy Washington. Pipes no. 1 and 2 are from the vault of John de Carvalhal, the remainder from the private stock of Henry Correa. Assures JM of the purity of the wine, mentioning that “the vintages of the four last years have been remarkably bad & new wines are now sold at double the price that the[y] were formerly.” Has consigned the wine to Colonel Stricker, the navy agent at Baltimore, who will forward it where JM wishes. Reminds JM of his earlier request to be considered for the consulate at Lisbon in the event [George] Jefferson declines it. “I repeat the request as this Consulate does not furnish the means of maintaining so numerous a family as mine.” Should his application succeed, JM will “make a family happy who have long been the sport of Fortune & whose prayers have long been offer’d up at the throne of grace for your temporal & eternal happiness.”
